Citation Nr: 0833838	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  02-06 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the chest with pleural cavity injury, currently 
rated 20 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied an increased rating for 
residuals of a gunshot wound to the chest with pleural cavity 
injury.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in June 2008.  He 
submitted additional evidence in support of his claim with a 
waiver of RO review in accordance with 38 C.F.R. § 20.1304 
(2007).  A transcript of the hearing is included in the file. 

In a November 2006 rating decision the RO found that an 
October 1970 rating decision was clearly and unmistakably 
erroneous in failing to grant a separate rating for residuals 
of a left rhomboid muscle gunshot entry wound.  The RO 
assigned a 20 percent rating, effective September 6, 1969.  
The veteran thereafter filed a notice of disagreement in 
March 2007, and he was provided with a statement of the case 
on the issue in February 2008.  Under 38 U.S.C.A. § 7105 
(West 2002), the appellant had 60 days following the issuance 
of the statement of the case, or one year following the date 
of notice of the November 2006 rating decision to perfect his 
appeal, whichever is later.  In this case, 60 days after the 
issuance of the statement of the case is the appropriate time 
period.  Unfortunately, no additional statement was submitted 
by the veteran to VA concerning this issue until he appeared 
before the undersigned in a June 2008 hearing.  Hence, 
because the appellant did not file a substantive appeal 
within 60 days of the date of the statement of the case, the 
Board cannot exercise jurisdiction over this appeal. Simply 
put, regardless how meritorious, the facts do not justify 
disregarding the dictates of the governing procedural rule.  
As Justice Scalia pointed out when writing for the United 
States Court of Appeals for the District of Columbia Circuit, 
lack of jurisdiction means "an inability to act, not merely 
in unappealing cases, but in compelling cases as well."  
National Black Media Coalition v. Federal Communications 
Comm'n, 760 F.2d 1297, 1300 (D.C. Cir. 1985).

The Board, however, will treat the appellant's June 2008 
testimony as a new claim of entitlement to an increased 
rating for residuals of a left rhomboid muscle wound.  This 
new claim, however, is not currently developed or certified 
for appellate review.  Accordingly, this matter is referred 
to the RO for appropriate consideration.  

At his June 2008 hearing the veteran also raised the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  This 
issue also has not been adjudicated by the RO and is not 
currently before the Board.  It is also referred to the RO 
for appropriate development.  

The veteran also has raised a claim of entitlement to an 
effective date prior to May 17, 1983 for the grant of service 
connection for a ventral hernia based on a finding of clear 
and unmistakable error in a March 1986 rating decision.  In a 
February 2008 rating decision, the RO denied entitlement to 
an effective date prior to May 17, 1983 for the grant of 
service connection for a ventral hernia; however, it is not 
clear they considered the issue under the principles 
governing clear and unmistakable error as is required.  See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006) (there is no basis 
in VA law for a freestanding earlier effective date claim in 
matters addressed in a final decision.  Rather, when a 
decision is final, only a request for a revision premised on 
clear and unmistakable error could result in the assignment 
of earlier effective dates).  Hence, that matter is also 
referred to the RO for appropriate consideration.  

Finally, in light of the November 2006 rating decision 
finding a clear and unmistakable error in the October 1970 
rating decision, the veteran also raised the question whether 
that error resulted in any additional denial of benefits over 
the years, e.g., entitlement to reimbursement for 
unauthorized medical expenses and entitlement to vocational 
rehabilitation training.  Therefore, the RO should review the 
file to ascertain whether any additional benefits are due the 
veteran based on the finding in the November 2006 rating 
decision.  


FINDINGS OF FACT

1.  Residuals of a gunshot wound to the chest with pleural 
cavity injury produced pulmonary function testing results 
which revealed a FEV-1 of 109 to 123 percent of that 
predicted, a FEV-1/FVC of 75-76 percent of that predicted, 
and a DLCO (SB) of 103 to 133 percent of that predicted.

2.  Neither a marked interference with employment nor 
frequent hospitalizations have not been demonstrated to be 
the result of the veteran's gunshot wound to the chest with 
pleural cavity injury.  


CONCLUSION OF LAW

The criteria for an increased rating for residuals of a 
gunshot wound to the chest with pleural cavity injury have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6843 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  Initially, the Board observes 
that the veteran's claim for an increased rating for the 
residuals of a gunshot wound to the chest with pleural cavity 
injury was filed prior to the enactment of the VCAA.  
Nevertheless, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA did not fully comply with the provisions of 
38 U.S.C.A. § 5103 prior to the rating decision in question 
for that issue.  The record, however, shows that any 
prejudice that failure caused was cured by the fact that VA 
notified the veteran in various letters, including 
correspondence dated in September 2003, December 2006, 
October 2007, and July 2008 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain, 
as well as how disability ratings and effective dates are 
assigned.  Moreover, the March 2002 statement of the case and 
the February 2008 supplemental statement of the case 
specifically informed the veteran of the rating criteria that 
would provide a basis for an increased rating for his 
service-connected pleural cavity injury.  The claim was most 
recently readjudicated in the February 2008 supplemental 
statement of the case.  

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claim, and in the 
statement of the case and supplemental statement of the case, 
he was provided actual notice of the rating criteria used to 
evaluate the disorder at issue.  The claimant was provided 
the opportunity to present pertinent evidence in light of the 
notice provided, and he responded to those notices in a 
timely manner.  Additionally, he demonstrated an 
understanding of what was required during his personal 
hearing and in the exhibits he prepared and submitted in 
conjunction with his hearing.  Therefore, because the veteran 
has actual notice of the rating criteria, and because the 
claim has been readjudicated no prejudice exists.  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
Consequently, there is not a scintilla of evidence that any 
VA error in notifying or assisting the appellant reasonably 
affects the fairness of this adjudication.  Indeed, the 
appellant has not suggested that such an error with regard to 
the VCAA notice or duty to assist provisions, prejudicial or 
otherwise, exists.  As such, the Board finds that there is no 
prejudice to the veteran in the Board's proceeding with its 
appellate review.  
 
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, private and VA medical records, VA 
examination reports, lay statements, and personal hearing 
testimony.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2007).  

Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern. 
 Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield 
, 21 Vet. App. 505 (2007) (a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods for the disorder 
addressed herein.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
 Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2007) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Residuals of a Gunshot Wound to the Chest with Pleural Cavity 
Injury

The veteran alleges that his gunshot wound to the left chest 
with pleural cavity injury warrants an increased rating.  In 
an October 1970 rating decision he was initially assigned a 
20 percent rating for this disability, effective September 6, 
1969, under Diagnostic Code 6818, which contemplated injuries 
of the pleural cavity, including gunshot wounds.  

On October 7, 1996, the schedular criteria with respect to 
the respiratory system underwent revision.  Under the new 
criteria, Diagnostic Code 6818 no longer exists, although the 
veteran's 20 percent rating is protected.  Hence, the 
disability must be rated under 38 C.F.R. § 4.97, Diagnostic 
Code 6843, pertaining to traumatic chest wall defect, 
pneumothorax, hernia, etc.  This code applies the General 
Rating Formula for Restrictive Lung Disease.  

Under Diagnostic Code 6843, a traumatic chest wall defect is 
rated as 10 percent disabling with forced expiratory volume 
in one second (FEV-1) of 71 to 80 percent predicted ; or the 
ratio of FEV-1 to forced vital capacity of 71 to 80 percent, 
or; diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO(SB)) is 66 to 80 percent 
predicted.  A 30 percent rating is warranted with FEV-1 of 56 
to 70 percent of that predicted; or FEV-1/FVC of 56 to 70 
percent; or DLCO(SB) is 56 to 65 percent of that predicted.  
Supplementary information published with promulgation of the 
rating criteria indicates that post-bronchodilator findings 
are the standard in pulmonary assessment.  61 Fed. Reg. 
46,723 (1996).  See 61 Fed. Reg. 46,720, 46,723 (Sept. 5, 
1996) (VA assesses pulmonary function after bronchodilation).  

Gunshot wounds of the pleural cavity with bullet or missile 
retained in lung, pain or discomfort on exertion, or with 
scattered rales or some limitation of excursion of diaphragm 
or of lower chest expansion shall be rated at least 20 
percent disabling.  Disabling injuries of shoulder girdle 
muscles (Groups I to IV) shall be separately rated and 
combined with ratings for respiratory involvement.  
Involvement of Muscle Group XXI (Diagnostic Code 5321), 
however, will not be separately rated.  38 C.F.R. § 4.97, 
Diagnostic Code 6843, including Note (3).  

In this case, the medical evidence preponderates against the 
assignment of a higher rating for the veteran's disability 
under Diagnostic Code 6843.  In conjunction with his appeal, 
the veteran was afforded two VA examinations, which included 
pulmonary function tests - in July 2004 and December 2007.  
During both evaluations the degree of impaired lung function 
did not meet the criteria for a 30 percent rating.  In fact, 
it did not even meet the criteria required for a 10 percent 
rating.  In July 2004 and December 2007, the veteran 
demonstrated a post-bronchodilation FEV-1 values of 
123 percent and 109 percent of predicated value, 
respectively.  His FEV-1/FVC values were 76 percent and 75 
percent of that predicted, respectively; and his DLCO(SB) 
values were 133 percent and 103 percent of that predicted, 
respectively.  Moreover, his lungs expanded and were clear 
without evidence of any intrinsic lung disease.  
Consequently, the Board finds that a 30 percent rating under 
Diagnostic Code 6843 is not warranted.  

The veteran has a 20 percent rating for the disability in 
accordance with Note 3 of 38 C.F.R. § 4.97, Diagnostic Code 
6843.  He has also been awarded a separate 20 percent rating 
for residuals of a left rhomboid muscle gunshot wound under 
38 C.F.R. § 4.73, Diagnostic Code 5302, which pertains to 
Muscle Group II, as required by that note.  As noted above, 
the issue of entitlement to a higher rating for that 
disability is not before the Board.  

The Board considered whether the case should be referred to 
the Director of VA's Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
(The RO considered and denied entitlement to such a referral 
in the March 2002 statement of the case).  The evidence 
shows, however, that the veteran has not required frequent 
hospitalization for his pleural cavity injury, and the 
manifestations of such are consistent with the assigned 
schedular evaluations.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the evaluations assigned 
for this disability.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal must 
be denied.  


ORDER

Entitlement to an increased rating for residuals of a gunshot 
wound to the chest with pleural cavity injury is denied.  


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


